I concur, but I write separately to emphasize that this judgment should be limited by the specific facts presented in this case. This judgment should be limited to situations where a trial court considers only wanton and reckless conduct by a political subdivision after the denial of the motion for summary judgment on the basis of immunity. It would be untenable for a trial court to consider negligent conduct in the wake of such a denial.
In the case at bar, the trial court's judgment entry addresses only reckless and wanton conduct. Furthermore, the plaintiff has conceded that the political subdivision is immune from liability to the extent that his injuries were caused by *Page 359 
negligence. Based upon these specific facts, a dismissal for lack of a final, appealable order is appropriate. However, if a trial court were allowed to consider whether a political subdivision committed negligent conduct in the wake of such a denial of summary judgment, the purpose of appealability of orders denying sovereign immunity would be subverted.